Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 1 of 16 PageID# 144




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

                                                     )
 PROFESSIONAL PROJECT SERVICES, INC.                 )
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )          Case No. 1:20-cv-01360-CMH-MSN
                                                     )
 LEIDOS INTEGRATED TECHNOLOGY, LLC,                  )
      et al.,                                        )
                                                     )
                       Defendants.                   )
                                                     )

                      DEFENDANTS’ ANSWER TO PLAINTIFF’S
                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

        Defendants Leidos Integrated Technology, LLC (“Leidos”) and Hanford Mission

 Integration Solutions, LLC (“HMIS”) (together, “Defendants”) by and through their counsel, for

 their Answer to the Complaint by Plaintiff Professional Project Services, Inc. (“Pro2Serve”),

 state as follows:

                                            ANSWER

        Defendants adopt for convenience the headings used in the Complaint for Injunctive

 Relief and Damages (“Complaint”) as reference only, and deny any allegations implied thereby.

        1.      The allegations in Paragraph 1 state conclusions of law as to which no response is

 required. To the extent Paragraph 1 states allegations of fact, Defendants deny them.

        2.      Defendants deny the allegations in the first sentence of Paragraph 2. Defendants

 admit the allegations in the second sentence of Paragraph 2.

        3.      Defendants deny the allegations in Paragraph 3.

        4.      To the extent the Complaint purports to characterize and summarize a written
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 2 of 16 PageID# 145




 contract, that contract is the best evidence of its contents and Defendants deny any effort to

 characterize or summarize its contents incompletely, and on that basis deny the allegations in

 Paragraph 4.

        5.      The allegations in Paragraph 5 state conclusions of law as to which no response is

 required. To the extent Paragraph 5 states allegations of fact, Defendants deny them.

        6.      The allegations in Paragraph 6 state conclusions of law as to which no response is

 required. To the extent Paragraph 6 states allegations of fact, Defendants deny them.

                                               Parties

        7.      Defendants are without sufficient knowledge or information to form a belief as to

 the truth of the allegations in Paragraph 7, and on that basis deny them.

        8.      Defendants deny the allegations in Paragraph 8.

        9.      Defendants admit the allegations in Paragraph 9 that HMIS is a Delaware entity

 with offices in Richland, Washington and that Leidos is one of three owners of HMIS, but deny

 the remainder of the allegations in Paragraph 9.

                                      Jurisdiction and Venue

        10.     The allegations in Paragraph 10 state conclusions of law as to which no response

 is required. To the extent Paragraph 10 states allegations of fact, Defendants deny them.

        11.     The allegations in Paragraph 11 state conclusions of law as to which no response

 is required. To the extent Paragraph 11 states allegations of fact, Defendants deny them.

                                        Factual Allegations

        12.     Defendants admit the allegations in Paragraph 12.

        13.     To the extent that Paragraph 13 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and



                                                 -2-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 3 of 16 PageID# 146




 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 13.

        14.     To the extent that Paragraph 14 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 14.

        15.     Defendants deny the allegations in Paragraph 15.

        16.     To the extent that the first sentence in Paragraph 16 of the Complaint purports to

 characterize and summarize written documents, those documents are the best evidence of their

 contents and Defendants deny any effort to characterize or summarize their contents

 incompletely, and on that basis deny the allegations in the first sentence of Paragraph 16. The

 allegations in the second and third sentences of Paragraph 16 state conclusions of law as to

 which no response is required. To the extent the second and third sentences of Paragraph 16

 state allegations of fact, Defendants deny them.

        17.     The allegations in Paragraph 17 state conclusions of law as to which no response

 is required. To the extent Paragraph 17 states allegations of fact, Defendants deny them.

        18.     The allegations in Paragraph 18 state conclusions of law as to which no response

 is required. To the extent Paragraph 18 states allegations of fact, Defendants deny them.

        19.     Defendants deny the allegations in Paragraph 19.

        20.     To the extent that the first sentence of Paragraph 20 of the Complaint purports to

 characterize and summarize a written document, that document is the best evidence of its

 contents and Defendants deny any effort to characterize or summarize its contents incompletely,

 and on that basis deny the allegations in the first sentence of Paragraph 20. Defendants lack



                                                -3-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 4 of 16 PageID# 147




 knowledge or information sufficient to form a belief as to the truth of the allegations contained in

 the second sentence of Paragraph 20, and on that basis deny each and every allegation.

        21.     To the extent that Paragraph 21 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 21.

        22.     Defendants deny the allegations in Paragraph 22.

        23.     To the extent that the first sentence of Paragraph 23 of the Complaint purports to

 characterize and summarize a written document, that document is the best evidence of its

 contents and Defendants deny any effort to characterize or summarize its contents incompletely,

 and on that basis deny the allegations in the first sentence of Paragraph 23. Defendants deny the

 allegations in the second sentence of Paragraph 23.

        24.     Defendants admit the allegation in Paragraph 24 that Leidos sent a draft teaming

 agreement to Pro2Serve, but Defendants deny the remainder of the allegations in Paragraph 24.

        25.     Defendants admit the allegations in Paragraph 25.

        26.     To the extent that Paragraph 26 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 26.

        27.     To the extent that Paragraph 27 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 27.



                                                -4-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 5 of 16 PageID# 148




        28.     To the extent Paragraph 28 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 28.

        29.     To the extent Paragraph 29 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 29.

        30.     To the extent Paragraph 30 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 30.

        31.     To the extent Paragraph 31 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 31.

        32.     To the extent Paragraph 32 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 32.

        33.     To the extent Paragraph 33 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants




                                                -5-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 6 of 16 PageID# 149




 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 33.

        34.     Defendants deny the allegations in Paragraph 34.

        35.     Defendants admit the allegations of the first sentence of Paragraph 35.

 Defendants deny the allegations in the second sentence of Paragraph 35.

        36.     Defendants deny the allegations in Paragraph 36.

        37.     Defendants admit the allegations in Paragraph 37.

        38.     The allegations in Paragraph 38 state conclusions of law as to which no response

 is required. To the extent Paragraph 38 states allegations of fact, Defendants deny them.

        39.     To the extent that Paragraph 39 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 39.

        40.     The allegations in Paragraph 40 state conclusions of law as to which no response

 is required. To the extent Paragraph 40 states allegations of fact, Defendants deny them.

        41.     To the extent that Paragraph 41 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 41.

        42.     Defendants admit the allegations in Paragraph 42.

        43.     To the extent that the first sentence of Paragraph 43 of the Complaint purports to

 characterize and summarize written documents, those documents are the best evidence of their

 contents and Defendants deny any effort to characterize or summarize their contents



                                                -6-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 7 of 16 PageID# 150




 incompletely, and on that basis deny the allegations in the first sentence of Paragraph 43.

 Defendants admit the allegations in the second sentence in Paragraph 43. Defendants deny the

 allegations in the third sentence in Paragraph 43. Defendants admit the allegations in the fourth

 sentence in Paragraph 43.

        44.     Defendants admit the allegations in Paragraph 44.

        45.     To the extent that Paragraph 45 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 45.

        46.     To the extent that Paragraph 46 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 46.

        47.     Defendants deny the allegations in Paragraph 47.

        48.     Defendants deny the allegations in Paragraph 48.

        49.     To the extent that paragraph 49 of the Complaint purports to characterize and

 summarize a written document, that document is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize it contents incompletely, and on that basis deny the

 allegations in Paragraph 49.

        50.     Defendants deny the allegations in Paragraph 50.

        51.     Defendants deny the allegations in Paragraph 51.

        52.     Defendants deny the allegations in Paragraph 52.

        53.     Defendants deny the allegations in Paragraph 53.



                                                -7-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 8 of 16 PageID# 151




           54.   Defendants deny the allegations in Paragraph 54.

           55.   Defendants admit that Messrs. Kosmoski, Millkin and DeWeese were involved in

 communications on behalf of Defendants, and deny the remaining allegations in Paragraph 55.

           56.   To the extent that Paragraph 56 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 56.

           57.   To the extent that Paragraph 57 of the Complaint purports to characterize and

 summarize written documents, those documents are the best evidence of their contents and

 Defendants deny any effort to characterize or summarize their contents incompletely, and on that

 basis deny the allegations in Paragraph 57.

           58.   Defendants admit that, because after multiple discussions, the Department of

 Energy (“DOE”) refused to approve a subcontracting plan that would have allowed HMIS to

 issue a sole-source subcontract to Pro2Serve and instead required HMIS to compete those

 subcontract requirements, Defendants were unable to award a sole-source subcontract to

 Pro2Serve so the Teaming Agreement expired by its own terms and no purpose existed to pursue

 a prohibited sole-source subcontract with Pro2Serve; Defendants deny the remaining allegations

 in Paragraph 58.

           59.   Defendants deny the allegations in Paragraph 59.

           60.   Defendants deny the allegations in Paragraph 60.

                                            Count I
                               Breach of Covenant Not to Compete

           61.   Defendants restate their responses to Paragraphs 1 through 60 as if fully set forth

 herein.

                                                 -8-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 9 of 16 PageID# 152




           62.   The allegations in Paragraph 62 state conclusions of law as to which no response

 is required. To the extent Paragraph 62 states allegations of fact, Defendants deny them.

           63.   The allegations in Paragraph 63 state conclusions of law as to which no response

 is required. To the extent Paragraph 63 states allegations of fact, Defendants deny them.

           64.   To the extent Paragraph 64 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 64.

           65.   The allegations in Paragraph 65 state conclusions of law as to which no response

 is required. To the extent Paragraph 65 states allegations of fact, Defendants deny them.

           66.   The allegations in Paragraph 66 state conclusions of law as to which no response

 is required. To the extent Paragraph 66 states allegations of fact, Defendants deny them.

           67.   The allegations in Paragraph 67 state conclusions of law as to which no response

 is required. To the extent Paragraph 67 states allegations of fact, Defendants deny them.

                                             Count II
                                         Breach of Contract

           68.   Defendants restate their responses to Paragraphs 1 through 67 as if fully set forth

 herein.

           69.   To the extent Paragraph 69 of the Complaint purports to characterize and

 summarize a written contract, that contract is the best evidence of its contents and Defendants

 deny any effort to characterize or summarize its contents incompletely, and on that basis deny

 the allegations in Paragraph 69.

           70.   The allegations in Paragraph 70 state conclusions of law as to which no response

 is required. To the extent Paragraph 70 states allegations of fact, Defendants deny them.

                                                 -9-
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 10 of 16 PageID# 153




            71.   The allegations in Paragraph 71 state conclusions of law as to which no response

  is required. To the extent Paragraph 71 states allegations of fact, Defendants deny them.

            72.   The allegations in Paragraph 72 state conclusions of law as to which no response

  is required. To the extent Paragraph 72 states allegations of fact, Defendants deny them.

            73.   The allegations in Paragraph 73 state conclusions of law as to which no response

  is required. To the extent Paragraph 73 states allegations of fact, Defendants deny them.

            74.   The allegations in Paragraph 74 state conclusions of law as to which no response

  is required. To the extent Paragraph 74 states allegations of fact, Defendants deny them.

            75.   The allegations in Paragraph 75 state conclusions of law as to which no response

  is required. To the extent Paragraph 75 states allegations of fact, Defendants deny them.

            76.   The allegations in Paragraph 76 state conclusions of law as to which no response

  is required. To the extent Paragraph 76 states allegations of fact, Defendants deny them.

            77.   The allegations in Paragraph 77 state conclusions of law as to which no response

  is required. To the extent Paragraph 77 states allegations of fact, Defendants deny them.

                                             Count III
                                Tortious Interference With Contract

            78.   Defendants restate their responses to Paragraphs 1 through 77 as if fully set forth

  herein.

            79.   The allegations in Paragraph 79 state conclusions of law as to which no response

  is required. To the extent Paragraph 79 states allegations of fact, Defendants deny them.

            80.   The allegations in Paragraph 80 state conclusions of law as to which no response

  is required. To the extent Paragraph 80 states allegations of fact, Defendants deny them.

            81.   The allegations in Paragraph 81 state conclusions of law as to which no response

  is required. To the extent Paragraph 81 states allegations of fact, Defendants deny them.

                                                 - 10 -
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 11 of 16 PageID# 154




            82.   The allegations in Paragraph 82 state conclusions of law as to which no response

  is required. To the extent Paragraph 82 states allegations of fact, Defendants deny them.

            83.   The allegations in Paragraph 83 state conclusions of law as to which no response

  is required. To the extent Paragraph 83 states allegations of fact, Defendants deny them.

            84.   The allegations in Paragraph 84 state conclusions of law as to which no response

  is required. To the extent Paragraph 84 states allegations of fact, Defendants deny them.

                                           Count IV
                   Tortious Interference With Prospective Business Advantage

            85.   Defendants restate their responses to Paragraphs 1 through 84 as if fully set forth

  herein.

            86.   Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations contained in the first sentence of Paragraph 86, and on that basis deny

  each and every allegation. Defendants deny the allegations in the second sentence of Paragraph

  86.

            87.   The allegations in Paragraph 87 state conclusions of law as to which no response

  is required. To the extent Paragraph 87 states allegations of fact, Defendants deny them.

            88.   The allegations in Paragraph 88 state conclusions of law as to which no response

  is required. To the extent Paragraph 88 states allegations of fact, Defendants deny them.

            89.   The allegations in Paragraph 89 state conclusions of law as to which no response

  is required. To the extent Paragraph 89 states allegations of fact, Defendants deny them.

            90.   The allegations in Paragraph 90 state conclusions of law as to which no response

  is required. To the extent Paragraph 90 states allegations of fact, Defendants deny them.

            91.   The allegations in Paragraph 91 state conclusions of law as to which no response

  is required. To the extent Paragraph 91 states allegations of fact, Defendants deny them.

                                                 - 11 -
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 12 of 16 PageID# 155




            92.    The allegations in Paragraph 92 state conclusions of law as to which no response

  is required. To the extent Paragraph 92 states allegations of fact, Defendants deny them.

            93.    The allegations in Paragraph 93 state conclusions of law as to which no response

  is required. To the extent Paragraph 93 states allegations of fact, Defendants deny them.

            94.    The allegations in Paragraph 94 state conclusions of law as to which no response

  is required. To the extent Paragraph 94 states allegations of fact, Defendants deny them.

            95.    The allegations in Paragraph 95 state conclusions of law as to which no response

  is required. To the extent Paragraph 95 states allegations of fact, Defendants deny them.

            96.    The allegations in Paragraph 96 state conclusions of law as to which no response

  is required. To the extent Paragraph 96 states allegations of fact, Defendants deny them.

                                               Count V
                                 Violation of Va. Code Ann. §18.2-499

            97.    Defendants restate their responses to Paragraphs 1 through 96 as if fully set forth

  herein.

            98.    The allegations in Paragraph 98 state conclusions of law as to which no response

  is required. To the extent Paragraph 98 states allegations of fact, Defendants deny them.

            99.    The allegations in Paragraph 99 state conclusions of law as to which no response

  is required. To the extent Paragraph 99 states allegations of fact, Defendants deny them.

            100.   The allegations in Paragraph 100 state conclusions of law as to which no response

  is required. To the extent Paragraph 100 states allegations of fact, Defendants deny them.

            101.   The allegations in Paragraph 101 state conclusions of law as to which no response

  is required. To the extent Paragraph 101 states allegations of fact, Defendants deny them.




                                                  - 12 -
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 13 of 16 PageID# 156




                                        Affirmative Defenses

                                      First Affirmative Defense

          The Complaint fails to state a valid claim upon which relief may be granted.

                                    Second Affirmative Defense

          Pro2Serve’s damages, in whole or in part, were not proximately or directly caused by

  Defendants’ alleged breach, but rather by DOE’s decision to decline to approve sole-source

  subcontract awards to non-critical team members, including to Pro2Serve.

                                     Third Affirmative Defense

          Pro2Serve’s claims are barred in whole or in part by their failure to mitigate any damages

  they may have sustained, including by failing to meaningfully participate in preparation of

  HMIS’s proposal to DOE and choosing not to pursue other business opportunities that HMIS has

  offered it.

                                    Fourth Affirmative Defense

          Pro2Serve’s claims are barred, in whole or in part, by the doctrines of estoppel, waiver,

  and laches by failing to meaningfully participate in the preparation of HMIS’s proposal to DOE.

                                      Fifth Affirmative Defense

          Pro2Serve’s damages are barred by the parties’ Teaming Agreement. The Limitations of

  Liability clause in the Teaming Agreement limits Pro2Serve to recovering no more than out of

  pocket expenses to the extent such costs are not reimbursable from the Government. Pro2Serve

  did not incur out of pocket expenses under the Teaming Agreement and therefore has no

  recoverable damages. Furthermore, even if Pro2Serve did experience any such costs, they would

  be reimbursable indirectly from the Government. The Limitations of Liability clause further bars

  other damages, including consequential damages, lost profits, and punitive damages.



                                                 - 13 -
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 14 of 16 PageID# 157




                                      Sixth Affirmative Defense

         Defendants’ duties under the Teaming Agreement were discharged and/or the Teaming

  Agreement terminated by its own terms. Multiple times, HMIS attempted to obtain DOE

  approval to award sole-source subcontracts to Pro2Serve and its other team members (including

  in a letter to DOE on September 1, 2020). However, DOE in writing rejected HMIS’s proposal

  to award sole-source subcontracts to Pro2Serve and other team members. Under the plain

  language of Paragraph 19.g, the Teaming Agreement expired on September 22, 2020.

                                    Seventh Affirmative Defense

         Alternatively, Defendants’ further performance of the Teaming Agreement has been

  rendered impossible. HMIS cannot perform any remaining obligations under the Teaming

  Agreement due to DOE’s decisions, and/or any attempts to perform remaining obligations under

  the Teaming Agreement would be futile.

                                       Reservation of Defenses

         Defendants presently have insufficient knowledge or information upon which to form a

  belief as to whether it may have additional, yet unstated, affirmative defenses. Defendants

  reserve the right to assert additional affirmative defenses in the event discovery indicates

  additional affirmative defenses are appropriate.

                                          Request for Relief

         WHEREFORE, Defendants pray that Plaintiff is not entitled to any relief under its cause

  of action against Defendants for the reasons set for herein. Defendants respectfully request that

  the Court:

         (1)     Dismiss the Complaint against Leidos and HMIS with prejudice in its entirety;

  and



                                                 - 14 -
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 15 of 16 PageID# 158




        (2)    Award Leidos and HMIS any other relief the Court deems just and equitable.



  Dated: February 2, 2021                  Respectfully submitted,

                                           /s/ Douglas P. Lobel
                                           Douglas P. Lobel, Esq.
                                           Virginia State Bar Number 42329
                                           David A. Vogel
                                           Virginia State Bar Number 48971
                                           Attorney for Leidos Integrated Technology, LLC
                                           and Hanford Mission Integration Solutions, LLC
                                           COOLEY LLP
                                           11951 Freedom Drive
                                           Reston, Virginia 20190-5656
                                           Telephone: (703) 456-8000
                                           Facsimile: (703) 456-8100
                                           Email: dlobel@cooley.com
                                           Email: dvogel@cooley.com

                                           Daniel J. Grooms III, Esq.
                                           Admitted pro hac vice
                                           Attorney for Leidos Integrated Technology, LLC
                                           and Hanford Mission Integration Solutions, LLC
                                           COOLEY LLP
                                           1299 Pennsylvania Ave., N.W., Suite 700
                                           Washington, DC 20004
                                           Telephone: (202) 842-7800
                                           Facsimile: (202) 842-7899
                                           Email: dgrooms@cooley.com




                                            - 15 -
Case 1:20-cv-01360-CMH-MSN Document 21 Filed 02/02/21 Page 16 of 16 PageID# 159




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 2nd day of February 2021, I will electronically file the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing (NEF) to the following:

                               Daniel Edward Johnson
                               Covington & Burling LLP
                               Evan R. Sherwood
                               One City Center
                               850 10th Street, NW
                               Washington, DC 20001
                               Email: dejohnson@cov.com
                                      esherwood@cov.com

                               Attorney for Plaintiff Professional Project Services, Inc.


                                              /s/ Douglas P. Lobel
                                              Douglas P. Lobel
                                              Virginia State Bar Number 42329
                                              Attorney for Leidos Integrated Technology, LLC
                                              and Hanford Mission Integration Solutions, LLC
                                              COOLEY LLP
                                              11951 Freedom Drive
                                              Reston, Virginia 20190-5656
                                              Telephone: (703) 456-8000
                                              Facsimile: (703) 456-8100
                                              Email: dlobel@cooley.com




  242440879




                                               - 16 -
